Citation Nr: 0911231	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States 
Marine Corps from July 1965 to May 1969 and active duty 
service in the United States Army from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The Board is of the opinion that further development is 
warranted before the Veteran's claim for entitlement to 
service connection for PTSD can be decided.  

The Veteran's DD Forms 214 document two periods of active 
duty service, one with the Marine Corps that included Vietnam 
service and one with the Army that did not include any 
Vietnam service.  He asserts stressors related to combat in 
Vietnam but has not provided sufficient detail regarding 
those stressors to pursue verification through the service 
department.

In July 2005 the RO requested the Veteran's service personnel 
records (SPRs).  The request cited both periods of active 
service but specified the branch of service as "ARMY" for 
both periods of service.  In August 2005 VA received the 
Veteran's Army SPRs, which included no information pertinent 
to his service in Vietnam; the RO has not pursued the 
Veteran's SPRs from his service in the Marine Corps, which 
would cover the period of his Vietnam service.  

In a Substantive Appeal received by VA in March 2006, the 
Veteran asserted VA had failed in its duty to assist him in 
substantiating his claim because VA failed to obtain relevant 
service records.  The Veteran also stated in his Substantive 
Appeal that while his military occupational specialty (MOS) 
may have been metal worker, this did not mean that he did not 
see combat or rocket and mortar attacks while he was 
stationed in Vietnam and that he did see "things" in 
Vietnam that caused his PTSD.

The Board accordingly finds that at this point the Veteran's 
Marine Corps SPRs should be obtained.  

If the Marine Corps SPRs provide verifiable stressor 
information in conjunction with the Veteran's accounts, that 
information should verified through Marine Corps archives.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain the 
Veteran's
Marine Corps SPRs.  If the Veteran 
identifies any other pertinent, 
outstanding records, the RO or the AMC 
should undertake appropriate development 
to obtain a copy of those records as 
well.

2.  On receipt of the Veteran's Marine 
Corps SPRs, the RO or the AMC should 
review those records to ascertain whether 
the Veteran has presented a verifiable 
stressor, and, if so, should attempt to 
verify such stressors through Marine 
Corps records as provided in the VA 
Adjudication Procedure Manual M21-1MR.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the
Veteran's claim for entitlement to 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




